DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-10 are pending.
Claims 11-13 have been cancelled.
In the response filed September 8, 2022, applicants have elected Group I, claims 1-10, without traverse.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recite purifying of CBN from said reaction mixture by orthogonal chromatography to yield purified CBN.  The disclosure of the specification and drawings fail to describe orthogonal chromatography to purify CBN.   The purification is conducted using normal phase chromatography followed by reversed phase chromatography.  At page 9, see paragraph [28].    See the Drawings.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At claims 1-15, what are the phases of the orthogonal chromatography?  Clarification is appreciated. 
At claim 1-10, what is the degree of purity of the purified CBN?
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al [U.S. Patent No. 10,954,208 (Reference A, cited by the Examiner)] in view of Manoxblog (Reference U, cited by the Examiner).
	The instantly claimed invention is disclosed.  At column 9, lines 15-50 and column 10, lines 9-19, see Example #III.   For the prior art process, the steps are disclosed as follows:
1) toluene is used as a solvent;
2) iodine is used as the halogen; 
3) decreasing the amount of iodine results in a higher amount of CBN produced; 
4) purified using column chromatography. 
	The reference does not explicitly indicate purifying of CBN from said reaction mixture by orthogonal chromatography to yield purified CBN.   Webb et al. teach column chromatography without stating reversed phase chromatography is performed.  An ordinary artisan at the time the application was filed would have found it obvious that for chromatographic separation to occur there must be interaction between the normal phase surface of the chromatography medium and CBD; however, the interaction must be reversible, as otherwise the substance chromatographed, CBD, would not emerge from the column used in isolation the product as taught by Webb et al.   
	Regarding the orthogonal chromatography, Reference U teaches that cannabis extracts can be purified using normal-phase chromatography followed by reversed phrase chromatography to achieve increase purity.  See the entire document.  The claimed invention is prima facie obvious from the teachings of the prior art, absent a showing of unexpected results. 
	There was a reasonable expectation of success because the instant invention and that of the prior art references are in the same field of endeavor, and each procedure was successfully performed in the respective prior art as set forth above.  Applicants have done no more than combine the teachings of separate but well-known prior art methods and results. While the combination may perform a useful function, it does no more than what the prior art components would have done separately.  In re Anderson, 396 U.S. 57, 163 USPQ 673 (1969) cited in KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007). When a patent simply arranges old elements with each performing the same function it had been known to perform and yields predictable results, the combination is obvious. In re Sakraida, 425 US 273, 189 USPQ 449 (1976); KSR Int'l Co. v. Teleflex Inc., 127 S.Ct 1727, 550 U.S. 398, 82 USPQ2d 1385, 1397 (2007).  See MPEP 2143. 
For Reference U, page 7, Figure 5 is not present.  The Figure has not been uploaded in the document.   
The Information Disclosure Statement filed July 6, 2020 has been considered.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZINNA NORTHINGTON- DAVIS whose telephone number is (571)272-0682. The examiner can normally be reached M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                                         /Zinna Northington Davis/                                                        /Zinna Northington Davis/                                                     Primary Examiner, Art Unit 1625                                                                                                                                                                                                      znd
09.20.2022